Citation Nr: 9920290	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  94-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a hiatal hernia with reflux disease.

2.  Entitlement to a compensable evaluation for ocular 
histoplasmosis.


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to August 1991.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim for entitlement to an increased 
evaluation for his hiatal hernia with reflux disease and his 
claim for entitlement to a compensable evaluation for ocular 
histoplasmosis.

With respect to the veteran's hiatal hernia with reflux 
disease, service connection was granted in a November 1994 
rating decision, and a noncompensable evaluation was 
assigned.  Pursuant to the veteran's appeal as to this 
initial evaluation, the RO, in an August 1998 rating 
decision, increased the veteran's disability rating to 
10 percent and assigned an effective date consonant with the 
earlier grant of service connection, August 12, 1993.  This 
10 percent disability rating remains in effect and is the 
subject of this appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

With respect to the veteran's ocular histoplasmosis, service 
connection was granted in a February 1993 rating decision, 
and a noncompensable evaluation was initially assigned.  This 
noncompensable evaluation remains in effect and is the 
subject of this appeal.  Id.

Additionally, the Board notes that the veteran's claim was 
previously before the Board in May 1997.  At that time, it 
was remanded for further development.  Specifically, the RO 
was directed to afford the veteran a VA intestinal/abdominal 
examination and a VA ophthalmology examination.  Review of 
the record indicates that the RO complied with the Board's 
directives, as required by law.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The veteran was afforded VA examinations in 
July 1997 and in May 1998.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's hiatal hernia with reflux disease is 
manifested by complaints of regurgitation and pyrosis.  
Clinically, the gastroesophageal junction was normal, with no 
evidence of reflux or herniation.

3.  Ophthamological examination has revealed multiple small 
chorioretinal scars in the veteran's posterior poles and in 
the retinal periphery.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for the veteran's hiatal hernia with reflux disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.7, 4.114, Diagnostic Code 7346 (1998).

2.  The schedular criteria for an evaluation of 10 percent 
for the veteran's histoplasmosis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.84a, Diagnostic Code 6011 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Also, when an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury, in which not only the functions 
affected but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).

In this instance, the veteran's hiatal hernia is evaluated 
under schedular criteria applicable to the digestive system.  
38 C.F.R. § 4.114 (1998).  Specifically, Diagnostic Code 7346 
(Hernia, hiatal) provides for a 10 percent evaluation where 
there is evidence of two or more of the symptoms listed for a 
30 percent evaluation, but of less severity.  38 C.F.R. 
§ 4.114, Diagnostic Code 7346 (1998).  A 30 percent 
evaluation, the next higher available, is warranted where 
there is evidence of persistently recurrent epigastric 
distress, with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 60 percent 
evaluation, the maximum schedular rating available, is 
warranted where there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena, with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  

With respect to the veteran's histoplasmosis, it is evaluated 
under schedular criteria applicable to the eye.  38 C.F.R. 
§ 4.84a (1998).  Here, rating by analogy (as histoplasmosis 
is an unlisted condition in the VA rating schedule), 
Diagnostic Code 6011 (Retina) provides for a 10 percent 
evaluation where there is evidence of localized scars, 
atrophy, or irregularities of the retina, with irregular, 
duplicated, enlarged, or diminished image, either 
unilaterally or bilaterally.  38 C.F.R. § 4.84a, Diagnostic 
Code 6011.

Alternatively, VA regulations provide for rating of visual 
acuity based upon the best obtainable correction of vision.  
38 C.F.R. § 4.75 (1998).  As such, given the clinical 
evidence of record as to the veteran's corrected vision in 
both eyes, (20/30 right eye, 20/25 left eye) diagnostic codes 
addressing impairment of visual acuity and the attendant 
tables for rating visual acuity impairment are not for 
application in this instance as such an application would not 
yield a compensable rating.  38 C.F.R. § 4.84a.  Accordingly, 
they will not be discussed further.


II.  Factual Background

With respect to the veteran's hiatal hernia with reflux 
disease, the pertinent evidence of record consists of the 
veteran's service medical records and four VA examination 
reports (conducted in September 1993, in June 1994, in July 
1997, and in May 1998).

The veteran's service medical records, in entries dated in 
June 1985, document the veteran's complaints of frequent 
heartburn and gastric distress, which would awaken him at 
night.  The veteran reported that Gaviscon and Rolaids 
relieved his symptoms.  The veteran's retirement examination 
(conducted in April 1991) report indicates that the veteran 
had frequent indigestion, which was treated with Rolaids with 
good results.

The September 1993 VA examination report reflects the 
veteran's reported history of having developed classic 
heartburn type discomfort with epigastric pain in 1985.  The 
veteran stated that the discomfort and pain had progressed 
over time and that it woke him up at night about every month 
or so.  The veteran also stated that he lived on Rolaids, 
taking from six to 10 Rolaids a day because of the epigastric 
pain.  The veteran had stopped smoking, did not drink, and 
avoided highly seasoned foods.  An upper GI series found 
gastroesophageal reflux, as well as a hiatal hernia.  The 
veteran's stomach showed no evidence of ulcerations or 
filling defects, and his duodenal bulb showed no evidence of 
ulceration or deformity.  The examiner noted that the veteran 
was neither anemic nor malnourished, nor had his weight 
changed in the past year.

The June 1994 VA examination reflects the veteran's reported 
history of having had heartburn and indigestion since the 
early 1980s.  The veteran stated that the only thing that 
helped was Rolaids.  He had tried Zantac, but it did not 
help.  The veteran also reported that he never had any acute 
episodes of pain but rather chronic heartburn.  He would go 
to bed with it and wake up with it.  Upon examination, the 
examiner diagnosed hiatal hernia with reflux disease.

The July 1997 VA examination also reflects the veteran's 
reported medical history and notes that in 1992, the veteran 
was placed on Zantac, asked to elevate the head of his bed, 
and given a bland diet.  The veteran stated that these things 
helped him a good deal.  The veteran found that Rolaids 
helped him about as well as Zantac, so he continued with 
Rolaids, taking from two to six tablets daily.  The veteran 
felt that his symptoms were mildly progressive.  He reported 
no vomiting and no hematemesis.  The veteran was a mail 
carrier and did some lifting on a day to day basis.  He 
reported that his heartburn symptoms occurred on a daily 
basis and several times a week during the night.  Physical 
examination found no weight loss, masses, tenderness, 
organomegaly, or costovertebral angle tenderness.  The 
diagnosis was symptomatic hiatal hernia with esophageal 
reflux, since 1985; symptoms mildly progressive.  

The May 1998 VA examination reflects the veteran's report 
that his regurgitation and pyrosis had remained about the 
same since the last VA examination.  It also notes the 
veteran's preference for taking large numbers of Rolaids to 
relieve his symptoms, taking from 10 to 12.  The veteran 
reported no vomiting and no hematemesis.  He stated that he 
awoke at night with pyrosis and regurgitation approximately 
once every three months.  The veteran still worked at the 
post office and indicated that lifting really did not affect 
his symptoms of regurgitation.  He had no difficulty 
swallowing and felt that his job did not interfere with his 
symptoms.  Physical examination found no weight loss, masses, 
tenderness, organomegaly, or costovertebral angle tenderness.  
The examiner's diagnosis was hiatal hernia with esophageal 
symptoms approximately the same as a year ago, although the 
veteran utilized 12 Rolaids per day to control his daily 
discomfort.  

A contemporaneous upper GI series showed normal deglutition 
and esophageal motility.  There were no intrinsic or 
extrinsic abnormalities of the esophagus.  The 
gastroesophageal junction was normal, without evidence of 
reflux or herniation.  The rugal fold of the veteran's 
stomach was prominent, which could have been related to 
gastritis.  The mucosal folds within the first and second 
part of the duodenum were thickened, which most likely 
represented duodenitis.  No other abnormalities were seen.  
The recorded impression was of findings consistent with 
gastritis and duodenitis.

With respect to the veteran's ocular histoplasmosis, the 
pertinent evidence of record consists of the veteran's 
service medical records and two VA examinations (conducted in 
September 1993 and in May 1998).

The veteran's service medical records reflect the diagnosis 
of ocular histoplasmosis.  Various entries indicate that the 
veteran had peripheral punched out lesions and peripapillary 
atrophy.  Subjectively, the veteran reported distortion, 
blurred vision, and dull pain.  Upon retirement examination 
(conducted in April 1991), the veteran's corrected vision in 
both eyes was 20/20.

The September 1993 VA examination recorded the veteran's 
uncorrected vision as 4/200 in the right eye and 8/200 in the 
left eye.  Corrected vision for both eyes was 20/20.  
External eye examination found the veteran's pupils round and 
equal but sluggish in their reaction to light.  Fundoscopic 
examination showed that the right lens was clear and that the 
left lens had a cortical opacity in the infranasal quadrant.  
The media were clear also.  The discs appeared healthy, and 
the vessels appeared normal.  Indirect ophthalmoscopy 
revealed multiple small chorioretinal scars, both in the 
posterior poles and in the retinal periphery.  The examiner 
confirmed the earlier diagnosis of ocular histoplasmosis, 
both eyes.

The May 1998 VA examination reflects the veteran's reports 
that his vision seemed to be getting worse every year and 
that it was not as sharp in focus as before.  The veteran's 
uncorrected vision in both eyes was 4/200.  His corrected 
vision in the right eye was 20/30; in the left eye, it was 
20/25.  The veteran's pupils were round, equal, and reactive 
to light, and no afferent pupillary defect was present.  The 
veteran's lenses were clear, and the optic nerve was found to 
be within normal limits.  The periphery demonstrated multiple 
punched out lesions in both eyes.



III.  Analysis and Application

With respect to the veteran's hiatal hernia with reflux 
disease, the Board recognizes the veteran's contention that 
he is entitled to a higher disability rating.  However, the 
Board must adhere to established law and regulations in its 
determinations.  As such, given the history of this 
disability, the clinical evidence of record, and the 
applicable schedular criteria, the veteran's appeal must be 
denied as to this issue.  

Here, as discussed above, Diagnostic Code 7346 provides for a 
higher 30 percent evaluation where there is evidence of 
persistently recurrent epigastric distress, with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal, arm, 
or shoulder pain, productive of considerable impairment of 
health.  Review of the clinical evidence of record indicates 
that the veteran experiences persistent recurrent pyrosis and 
regurgitation.  However, the record in no way, whether 
clinically or subjectively, indicates that either substernal, 
arm, or shoulder pain accompanies the veteran's recurrent 
pyrosis and regurgitation.  Indeed, the veteran has never 
complained of these symptoms, as reflected by the record, nor 
has a medical examiner noted these symptoms.  Further, while 
clearly the veteran's health is somewhat impaired by his 
hiatal hernia with reflux disease (otherwise he would have no 
disability and would not have to take large numbers of 
Rolaids), the Board finds no evidence that the veteran's 
health is considerably impaired because of this disability.  
In this regard, the Board notes the clinical evidence of 
record finding no evidence of anemia, no evidence of weight 
loss, no evidence of vomiting or hematemesis, and no evidence 
of malnourishment.  Also, the Board notes that there is no 
evidence contained in the record of any interference with his 
job as a mail carrier due to this disability and its 
attendant symptomatology.  Moreover, the Board notes that 
upon his last VA examination, the veteran reported awaking at 
night with pyrosis and regurgitation approximately once every 
three months, and historically, the record shows that the 
veteran's condition improved through the use of Zantac, with 
elevating the head of his bed, and eating a bland diet.

In light of the above, given the clinical evidence of record 
which, at most, indicates that the veteran experiences 
recurrent pyrosis and regurgitation, the Board concludes that 
the veteran's disability picture as to his hiatal hernia with 
reflux disease more nearly approximates the criteria required 
for the currently-assigned 10 percent evaluation than that 
required for a 30 percent evaluation.  See 38 C.F.R. § 4.7; 
see also 5107(b) (West 1991).  As discussed above, Diagnostic 
Code 7346 provides for a 10 percent evaluation where there is 
evidence of two or more of the symptoms listed for a 
30 percent evaluation, but of less severity.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  The preponderance of the 
evidence is against the veteran's claim for entitlement to an 
increased disability rating.  Accordingly then, the claim is 
denied.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim as 
to his hiatal hernia with reflux disease in the August 1998 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria and informed of the 
evidence considered and the basis of the RO's determination.

With respect to the veteran's ocular histoplasmosis, the 
Board finds, given the history of this disability, the 
clinical evidence of record, and the applicable schedular 
criteria, that a 10 percent evaluation, the maximum available 
under Diagnostic Code 6011, is warranted.

Here, the Board finds clinical evidence of peripheral punched 
out lesions, peripapillary atrophy, and multiple small 
chorioretinal scars, both in the posterior poles and in the 
retinal periphery.  Additionally, the Board notes the 
veteran's subjective complaints upon VA examination in May 
1998 that his vision was not as sharp and in focus as before.  
As discussed above, Diagnostic Code 6011 provides for a 10 
percent evaluation where there is evidence of localized 
scars, atrophy, or irregularities of the retina, with 
irregular, duplicated, enlarged, or diminished image, either 
unilaterally or bilaterally.  In this instance, the Board 
notes the presence of chorioretinal scars and the apparent 
irregularities in the veteran's retinal periphery.  In 
addition, the Board finds the veteran's subjective complaint 
of less sharp vision functionally equivalent to diminished 
image.  The Board is of the opinion therefore, that the 
veteran's disability picture more nearly approximates the 
schedular criteria for a 10 percent evaluation than a 
noncompensable evaluation and that the evidence supports a 
grant of this benefit.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b)

As to a higher evaluation, the Board points out that it has 
assigned the maximum evaluation available under Diagnostic 
Code 6011.  The Board also stresses that, given the eye 
functions affected and the anatomical localization and 
symptomatology of record, Diagnostic Code 6011 is the only 
appropriate code for application when rating by analogy in 
this instance.  See 38 C.F.R. § 4.20; cf 38 C.F.R. § 4.84a, 
Diagnostic Codes 6000-6035. Further, the Board stresses VA 
regulation which requires rating visual acuity based upon the 
best obtainable correction of vision.  38 C.F.R. § 4.75.  As 
such, Diagnostic Codes 6061 through 6079 are not for 
consideration and application here.  See 38 C.F.R. §§ 4.75, 
4.84a.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
hiatal hernia with reflux disease is denied.

A 10 percent evaluation is granted for the veteran's ocular 
histoplasmosis, subject to the governing regulations 
pertinent to the disbursement of monetary funds.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

